                         . IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION
                                         No: 5:18-cv-604-FL

 UNITED STATES OF AMERICA,                          )
           Plaintiff,                               )
                                                    )
                 V.                                 )                      ORDER
                                                    )
 DOSSOU'S PERSONAL PROPERTY,                        )
r SPECIFICALLY DESCRIBED AS:                        )
 A 2013 TESLA S,                                    )
 VIN: 5YJSA1DPXDFP25843; AND A                      )
 2011 MERCEDES BENZ E350                            ) -
 CONVERTIBLE,                                       )
 VIN: WDDKK5GF6BF059635; AND ANY                    )
 AND ALL AITACHMENTS THEREON;                      ')
 AND ANY AND ALL PROCEEDS FROM                      )
 THE SALE OF SAID PROPERTY,                         )
             Defendants.                            )


                                                                              ,'           '

         This matter is before the clerk on the motion for entry of default [DE-14] filed by plaintiff.

Under Local Civil Rule 55.l(a), a motion for entry of default must be served on the allegedly

defaulting party. In this case, plaintiff has not shown that it has served the known potential

claimants with the motion for entry of default.

         Accordingly, the motion foi: entry of default [DE-14] is DENIED without prejudice to_

renew.

         SO ORDERED. This the 28th day of May, 2019.



                                                               Pe~~
                                                               Clerk of Court




                                                                                               r
